Exhibit 10.03

RESTRICTED UNIT AWARD AGREEMENT

 

This Restricted Unit award agreement (“Agreement”), effective as of the date set
forth at the end of this Agreement (“Grant Date”), is between Valero GP, LLC
(the “Company”) and First_Name, Middle_Name, Last_Name (“Participant”), a
participant in the Valero GP, LLC Second Amended and Restated 2000 Long-Term
Incentive Plan (the “Plan”). All capitalized terms contained in this Award shall
have the same definitions as are set forth in the Plan unless otherwise defined
herein. The terms of this grant are set forth below.

1.

Participant is awarded Shares_Granted Restricted Units under the Plan.
Restricted Units are granted hereunder in tandem with an equal number of
Distribution Equivalent Rights (“DERs”).

2.

The Restricted Units granted hereunder are subject to the following Restricted
Periods, and will vest and accrue to Participant in the following increments:
Shares_Period_1 Units on Vest_Date_Period_1; Shares_Period_2 Units on
Vest_Date_Period_2; Shares_Period_3 Units on Vest_Date_Period_3; Shares_Period_4
Units on Vest_Date_Period_4; and Shares_Period_5 Units on Vest_Date_Period_5.
The restrictions may terminate prior to the expiration of such period as set
forth in the Plan. Upon the vesting of each Restricted Unit awarded under this
Agreement, Participant will be entitled to receive an unrestricted common Unit
of Valero L.P.

3.

Participant agrees that the unrestricted common Units to which Participant will
be entitled in connection with the vesting of each Restricted Unit may be issued
in uncertificated form pursuant to the Direct Registration Service of Valero
L.P.’s transfer agent.

4.

DERs with respect to the Restricted Units will be paid to Participant in cash as
of each record payment date during the period such Restricted Units are
outstanding. The DERs are subject to the same restrictions as the Restricted
Units.

5.

In compliance with Section 409A of the Internal Revenue Code, the issuance of
Units under this Award shall be made on or as soon as reasonably practical
following the applicable date of vesting, but in any event no later than the
15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the DERs, the cash payment
made in accordance therewith shall be made by the last day of the fiscal quarter
during which cash distributions are made by the Partnership, but in any event by
no later than the 15th day of the third month following the end of the year in
which the applicable cash distributions are made by the Partnership. This
Agreement and the award evidenced hereby are intended to comply, and shall be
administered consistently, in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. If necessary in order
to ensure such compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.

6.

If Participant’s employment is terminated because of retirement, death or
disability, any Restricted Units held by such Participant which remain unvested
as of the date of retirement, death or disability shall immediately vest and
become non-forfeitable as of such date.

7.

Neither this Award nor any right under this Award may be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by you otherwise
than by will or by the laws of descent and distribution.

8.

The Company will withhold any taxes due from your compensation as required by
law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to you.

9.

By accepting this Award, you hereby accept and agree to be bound by all of the
terms, provisions, conditions, and limitations of the Plan, and any subsequent
amendment or amendments thereto, as if it had been set forth verbatim in this
Award.

10.

This Award shall be binding upon the parties hereto and their respective heirs,
legal representatives, and successors.

11.

This Award is effective as of Option_Date.

 

 

 

VALERO GP, LLC

 

 

 

 

 

 

 

By:

 

 

 



--------------------------------------------------------------------------------

 

 

Curtis V. Anastasio

 

 

President & Chief Executive Officer

 

 

 

Accepted:

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

First_Name, Middle_Name, Last Name

 

 

Option­_Date

 

 

 

 

 